DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (Pub. No. US 2014/0128918 A1) in view of Ferree et al. (Pub. No. US 2002/0138077) and further in view of Kim (Pub. No. US 2015/0045835).
Regarding claims 1, 2, and 4-9, Harper et al. discloses a coupling device 700 for securing first and second vertebrae, the device comprising: a first coupling element having a first body portion with an opening extending longitudinally through the first body portion (illustrated in figure 12B); a first locking assembly 710A/720A comprising a rotatable locking member, a clamp portion, and a ring portion (illustrated in figures 12A-

    PNG
    media_image1.png
    895
    842
    media_image1.png
    Greyscale

Harper et al. discloses the claimed invention except wherein the extension portion defining a recess sized and configured to receive the rod portion of the first coupling element such that the rod portion is translationally movable relative to the extension portion, a locking element positioned in the extension portion and having a tip adapted to contact an outer surface of the elongate rod portion to translationally lock the 
Harper also fails to disclose wherein the clamp includes a slit having an angled portion, wherein the angled portion is contained within the clamp portion, wherein the slit is configured to allow the clamp portion to be compressed around a head of the respective first or second bone fastener when the respective first or second locking assembly is locked, wherein the slit has a longitudinal portion extending along a longitudinal axis of the first or second body portion, and a perpendicular portion extending substantially transverse to the longitudinal axis which connects the angled portion to the longitudinal portion.
Ferree teaches wherein a device 1700 comprises an adjustable connection between a first 1703/2020 and second 1702/2020 coupling element, wherein the second coupling element 1702/2020 has an extension portion (illustrated in figure 17) extending transversely from the second body portion, the extension portion defining a recess sized and configured to receive the rod portion (illustrated in figure 17) of the first coupling element 1703/2020 such that the rod portion is translationally moveable relative to the extension portion (paragraph 0161), a locking element 1704 positioned in the extension portion and having a tip adapted to contact an outer surface of the 

    PNG
    media_image2.png
    723
    778
    media_image2.png
    Greyscale

Kim teaches wherein a clamp portion 20 includes a top surface, a bottom surface, and a slit 22 having an angled portion, wherein the angled portion is contained within the clamp portion (figures 1, 3, and 6h), , wherein the slit is configured to allow the clamp portion to be compressed around a head of the respective first or second bone fastener when the respective first or second locking assembly is locked (paragraph 0026), wherein the slit has a longitudinal portion extending along a longitudinal axis of the first or second body portion, and a perpendicular portion 

    PNG
    media_image3.png
    298
    501
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the connection between the first and second coupling elements to be an adjustable connection, as taught by Ferree, wherein the extension portion defining a recess sized and configured to receive the rod portion of the first coupling element such that the rod portion is translationally movable relative to the extension portion, a locking element positioned in the extension portion and having a tip adapted to contact an outer surface of the elongate rod portion to translationally lock the first coupling element to the second coupling element; wherein the rod portion is translationally and rotationally movable relative to the extension portion and the locking element is adapted to simultaneously lock rotational and translational positions of the first and second coupling elements; wherein the locking element is in the form of 
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the clamp portion to include a slit having an angled portion, wherein the angled portion is contained within the clamp portion, wherein the slit is configured to allow the clamp portion to be compressed around a head of the respective first or second bone fastener when the respective first or second locking assembly is locked, wherein the slit has a longitudinal portion extending along a longitudinal axis of the first or second body portion, and a perpendicular portion extending substantially transverse to the longitudinal axis which connects the angled portion to the longitudinal portion, as taught by Kim, in order to provide the clamp portion with a peripheral portion which may be easily and elastically transformed in a more efficient manner (paragraph 0026).
Regarding claims 10, 14, and 15, Harper et al. discloses a coupling assembly for securing first and second vertebrae, the assembly comprising: a first bone fastener having a head and a shaft extending therefrom, the shaft configured to engage the first vertebra; a second bone fastener having a head and a shaft extending therefrom, the shaft configured to engage the second vertebra (paragraph 0053 discloses that the embodiment of figures 12A-12D is for attachment to screw heads.  In order for the device to function as intended, the screws are inherently provided); a first coupling element having a first body portion housing a first locking assembly 710A/720A and an elongate rod portion extending transversely from the first body portion (illustrated in 
Harper et al. discloses the claimed invention except wherein the extension portion defining a recess sized and configured to receive the rod portion of the first coupling element such that the rod portion is translationally movable relative to the extension portion, a locking element positioned in the extension portion and having a tip adapted to contact an outer surface of the elongate rod portion to translationally lock the first coupling element to the second coupling element; wherein the rod portion is translationally and rotationally movable relative to the extension portion and the locking element is adapted to simultaneously lock rotational and translational positions of the first and second coupling elements; wherein the locking element is in the form of a set 
Harper also fails to disclose wherein the clamp includes a slit having an angled portion, wherein the angled portion is contained within the clamp portion without extending beyond the top surface and the bottom surface, wherein the slit is configured to allow the clamp portion to be compressed around a head of the respective first or second bone fastener when the respective first or second locking assembly is locked.
Ferree teaches wherein a device 1700 comprises an adjustable connection between a first 1703/2020 and second 1702/2020 coupling element, wherein the second coupling element 1702/2020 has an extension portion (illustrated in figure 17) extending transversely from the second body portion, the extension portion defining a recess sized and configured to receive the rod portion (illustrated in figure 17) of the first coupling element 1703/2020 such that the rod portion is translationally moveable relative to the extension portion (paragraph 0161), a locking element 1704 positioned in the extension portion and having a tip adapted to contact an outer surface of the elongate rod portion to translationally lock the first coupling element to the second coupling element (paragraph 0161; figure 17 and 20), wherein the rod portion is translationally and rotationally movable relative to the extension portion (paragraph 0161) and the locking element 1704 is adapted to simultaneously lock rotational and translational positions of the first and second coupling elements (paragraph 0161; figures 17 and 20); wherein the locking element 1704 is in the form of a set screw threadably received in the extension portion and configured to apply a downward force 

    PNG
    media_image2.png
    723
    778
    media_image2.png
    Greyscale

Kim teaches wherein a clamp portion 20 includes a top surface, a bottom surface, and a slit 22 having an angled portion, wherein the angled portion is contained within the clamp portion without extending beyond the top surface and the bottom 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the connection between the first and second coupling elements to be an adjustable connection, as taught by Ferree, wherein the extension portion defining a recess sized and configured to receive the rod portion of the first coupling element such that the rod portion is translationally movable relative to the extension portion, a locking element positioned in the extension portion and having a tip adapted to contact an outer surface of the elongate rod portion to translationally lock the first coupling element to the second coupling element; wherein the rod portion is translationally and rotationally movable relative to the extension portion and the locking element is adapted to simultaneously lock rotational and translational positions of the first and second coupling elements; wherein the locking element is in the form of a set screw threadably received in the extension portion and configured to apply a downward force on the rod portion of the first coupling element when locked, for the purpose of stabilizing a single vertebral level in an adjustable manner.
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the clamp portion to include a slit having an angled portion, wherein the angled portion is contained within the clamp portion without extending beyond the top surface and the bottom surface, , wherein the 
Regarding claims 16-20, Harper et al. discloses a method for affixing a coupling device to a spine, the method comprising: securing a first bone fastener to a vertebra; securing a second bone fastener to a vertebra (paragraphs 0053 and 0058- disclose that the connector 700 is used with screws in a vertebral procedure); attaching a coupling device 700 to the first and second bone fasteners (paragraphs 0053 and 0058), the coupling device 700 comprising: 23Atty. Docket No.: 0218.307.0007a first coupling element (illustrated in figures 12A-12D) having a body portion for receiving the first bone fastener and an elongate rod portion (illustrated in figure 12B); and a second coupling element (illustrated in figure 12B) having a body portion for receiving the second bone fastener and an extension portion (illustrated in figure 12B), wherein a first locking member 710A is configured to be rotated to a locked position forcing a first ring portion and a first clamp portion of the first locking member downward to secure the first bone fastener (paragraph 0058; figures 12A-12D).  When securing the first and second bone fasteners in the first and second vertebrae, a head of each of the first and second bone fasteners remains proud above the first and second vertebrae (in order for the device 700 to be able to attach to the heads of the screws, they are inherently proud above the bone).  The first and second coupling elements have first and second locking assemblies 710A/720A, 710B/720B, respectively, the first and second locking assemblies each comprise a 
Harper et al. discloses the claimed invention except wherein the first bone fastener is secured to a first vertebra, the second bone fastener is secured to a second vertebra, wherein the extension portion defines a recess sized and configured to receive the rod portion of the first coupling element such that the rod portion is translationally movable relative to the extension portion, a locking element positioned in the extension portion and having a tip adapted to contact an outer surface of the elongated rod portion to translationally lock the first coupling element to the second coupling element; wherein the method comprises moving the rod portion relative to the extension portion to allow for rotational and translational movement of the first and second coupling elements; and locking the position of the rod portion in the recess to fix the first coupling element relative to the second coupling element; wherein the locking element includes a set screw extending through the extension portion that contacts the rod portion when locked.
Harper also fails to disclose wherein the clamp includes a slit having an angled portion, wherein the angled portion is contained within the clamp portion without extending beyond the top surface and the bottom surface, wherein the slit is configured to allow the clamp portion to be compressed around a head of the respective first or second bone fastener when the respective first or second locking assembly is locked.
Ferree teaches wherein the first and second bone fasteners 2020/2030 are secured to first and second vertebra, respectively, (figure 20); wherein the connection between the two coupling elements 1702, 1703 is an adjustable connection formed by an extension portion (illustrated in figure 17) that defines a recess sized and configured to receive the rod portion (illustrated in figure 17) of the first coupling element 1703 such that the rod portion is translationally movable relative to the extension portion (paragraph 0161), a locking element 1704 positioned in the extension portion and having a tip adapted to contact an outer surface of the elongated rod portion to translationally lock the first coupling element to the second coupling element (figure 17; paragraph 0161); wherein the method comprises moving the rod portion relative to the extension portion to allow for rotational and translational movement of the first and second coupling elements (paragraph 0161); and locking the position of the rod portion in the recess to fix the first coupling element relative to the second coupling element (paragraph 0161); wherein the locking element 1704 includes a set screw extending through the extension portion that contacts the rod portion when locked (figure 17; paragraph 0161).  Ferree teaches that the second coupling element is connected to the first coupling element via the rod/extension in order to stabilize a single vertebral level in an adjustable manner (paragraph 0161)
Kim teaches wherein a clamp portion 20 includes a top surface, a bottom surface, and a slit 22 having an angled portion, wherein the angled portion is contained within the clamp portion without extending beyond the top surface and the bottom surface (figures 1, 3, and 6c-6h), wherein the slit is configured to allow the clamp portion to be compressed around a head of the respective first or second bone fastener when 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the method disclosed by Harper et al. such that wherein the first bone fastener is secured to a first vertebra, the second bone fastener is secured to a second vertebra, wherein the extension portion defines a recess sized and configured to receive the rod portion of the first coupling element such that the rod portion is translationally movable relative to the extension portion, a locking element positioned in the extension portion and having a tip adapted to contact an outer surface of the elongated rod portion to translationally lock the first coupling element to the second coupling element; wherein the method comprises moving the rod portion relative to the extension portion to allow for rotational and translational movement of the first and second coupling elements; and locking the position of the rod portion in the recess to fix the first coupling element relative to the second coupling element; wherein the locking element includes a set screw extending through the extension portion that contacts the rod portion when locked, as taught by Ferree, in order to stabilize a single vertebral level in an adjustable manner (paragraph 0161) .
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the clamp portion to include a slit having an angled portion, wherein the angled portion is contained within the clamp portion without extending beyond the top surface and the bottom surface, wherein the slit is configured to allow the clamp portion to be compressed around a head of the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-11, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773